EXHIBIT 23 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-3 (File No. 333-140234 and File No. 333-161700) and Form S-8 (File No. 333-147458, File No. 333-145795 and File No. 333-159927) of Wireless Ronin Technologies, Inc. of our report datedMarch 18, 2010, which appears on page F-2 of this annual report on Form 10-K for the year ended December 31, 2009. /s/ BAKER TILLY VIRCHOW KRAUSE, LLP Minneapolis, Minnesota
